                                                       [Dkt. Ent. No. 45]

                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY


UNITED STATES OF AMERICA           :
                                   :
                  v.               :    Criminal No. 13-538 (RMB)
                                   :
RONZELL MITCHELL                   :      OPINION




        This matter comes before the Court on Defendant Ronzell

Mitchell’s Motion to Terminate Supervised Release [Dkt. No. 45].

For   the   reasons    that   follow,   the   motion    is   denied   without

prejudice.

        On August 14, 2013, Defendant Ronzell Mitchell pled guilty

to a one-count Information charging him with conspiracy to

commit mail fraud, in violation of 18 U.S.C. § 1349.            On August

15, 2014, Defendant was sentenced to imprisonment for a term of

28 months and supervised release for a term of 3 years.               The

Defendant was also required to pay restitution in the amount of

$272,247 (which was submitted prior to sentencing), and a fine

of $35,000 [Dkt. No. 33].

        On May 30, 2013, in the Eastern District of Texas,

Defendant pled guilty to mail fraud in violation of 18 U.S.C.

1341.    Defendant was sentenced to imprisonment for a term of 46

months (later reduced to 31 months), followed by 3 years of
supervised release and was ordered to pay restitution in the

amount of $1,408,402.96.

     The custodial sentence in the instant matter was ordered to

run consecutively to the term of imprisonment imposed in the

Eastern District of Texas.

     Defendant argues that he has complied with the conditions

of supervised release: specifically, 1)he engaged in

rehabilitation during his incarceration; 2) he has successfully

developed a yoga business; and 3) his family requires his

presence outside of the supervising district “sometimes on short

notice.”

     The Government (as well as the Court) commends Defendant on

his ability to maintain his yoga business.   Stable employment,

however, is a standard condition of supervised release.   The

Government disagrees, however, that family circumstances and his

inability to travel in the face of family emergencies warrant

early termination of supervised release.   Indeed, the probation

officer advises that the Defendant is routinely granted

permission to attend to family matters, including out-of-state

events.

     The Government also notes that Defendant has outstanding

financial obligations imposed at sentencing in the instant

matter.    The Government submits that the Court should consider

that the completion of supervised release is appropriate to aid
in the payment of Defendant’s fine   Cf. United States v. Bayard,

537 F. App’x 41, 43 (3d Cir. 2013)(affirming denial of motion

for early termination where the defendant owned $4,000 in

restitution).   Defendant still owes $31,900 toward the fine

imposed at sentencing, and $1,388,097.70 in restitution as

ordered by the United States District Court for the Eastern

District of Texas.

     This Court has discretion to terminate a term of supervised

release, pursuant to Title 18, United States Code, Section

3583(e)(1).   That section provides, in pertinent part:

     The Court may, after considering the factors set forth
     in section 3553(a)(1), (a)(2)(B), (a)(2)(C), (a)(2)(D),
     (a)(4), (a)(5), (a)(6) and (a)(7). . . terminate a term
     of supervised release and discharge the defendant
     released at any time after the expiration of one year of
     supervised release . . . if it is satisfied that such
     action is warranted by the conduct of the defendant
     released and the interest of justice.

     Early termination of supervised release is a decision

entrusted to the sound discretion of the District Court.    Courts

in various jurisdictions, including in the Third Circuit, have

repeatedly held that “mere compliance with the terms of

probation or supervised release is what is expected of

probationers, and without more, is insufficient to justify early

termination.”   United States v. Caruso, 241 F. Supp. 2d 466, 469

(D.N.J. 2003); see also United States v. Paterno, 2002 WL

1065682, at *3 (D.N.J. April 30, 2002)(unpublished)(Bassler,
U.S.D.J.)   (“Merely complying with the terms of his probation

and abiding by the law are not in and of themselves sufficient

to warrant early termination of probation; rather, this is

simply what is expected of Defendant”).

     In this Court’s view, Defendant has not demonstrated any

exceptional circumstances that would warrant early termination

of the period of supervised release imposed by the sentencing

Court.   That Defendant has been compliant on supervised release

is what is expected of him, and, indeed, Defendant still has

outstanding financial obligations in connection with the

sentence imposed by this Court.

     Considering the § 3553 factors and the interest of justice

this Court that Defendant is routinely granted permission to

attend to family matters, including out-of-state events., this

Court finds that the Defendant shall remain on supervised

release.    Continuing Defendant on supervised release “promotes

respect for the law” and has “a very valuable deterrent” effect

on defendants, thereby protecting the public.   United States v.

Westberry, 2017 WL 3411865, at *2 (3d Cir. Aug. 9, 2017) (non-

precedential).

     Accordingly, the Court denies Defendant’s motion.



                                     s/Renée Marie Bumb
                                     RENÉE MARIE BUMB
                                     United States District Judge
Dated: January 7, 2020




                         5
